Citation Nr: 1218690	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for postoperative residuals of a right inguinal hernia.  

2.  Entitlement to an initial compensable rating for an incisional scar related to a surgical repair of a right inguinal hernia.  

3.  Entitlement to service connection for a low back disorder.  

4.  Whether new and material evidence has been submitted in order to reopen a claim for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to March 2009.

This matter is on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran submitted a VA Form-9 in October 2010 evincing his desire to appeal the issues of entitlement to service connection for a bilateral knee disorder and for gout, which had been denied in the April 2009 decision and after he was issued a statement of the case in July 2010.  In a November 2010 letter, the RO informed the Veteran that the statement of the case for those claims was issues in July 2010 and, as such, his appeal was not timely.  In the absence of any disagreement with this determination, those issues are not addressed here.  See 38 C.F.R. § 20.302 (2011).  

The issues of entitlement to service connection for an undiagnosed illness related to Gulf War Syndrome, bilateral hearing loss and tinnitus, as well as applications to reopen previously denied claims related to service connection for a bilateral knee and foot disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

Next, the April 2009 RO decision, which granted service connection for residuals of a surgical repair of an inguinal hernia, prescribed a noncompensable rating under both 38 C.F.R. § 4.114, DC 7338 (addressing inguinal hernias) and 38 C.F.R. § 4.118, DC 7804 (addressing scars).  While VA regulations specifically prohibit separate evaluations of the same disability, a practice known as "pyramiding," the limitations brought about by a post-surgical scar are not the same as limitations resulting from residuals of the hernia repair itself.  These disabilities are separated as noted above.  38 C.F.R. § 4.14 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable rating for residuals of an inguinal hernia repair and incisional scar, as well as whether new and material evidence has been submitted to reopen a previously denied claim for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative changes to the lumbosacral junction were observed within a year of active duty service and are presumed related to active duty.  


CONCLUSION OF LAW

Degenerative changes at the lumbosacral junction are presumed related to active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 20011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent the issues are being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of chronic diseases, such as arthritis (or "degenerative changes"), the disease may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service treatment records indicate that the Veteran was seen for complaints of low back symptomatology in service.  Specifically, the Veteran was evaluated in August 2008 for what he characterized as "severe back pain" that had been ongoing for a month.  Although the Veteran displayed a normal gait, tenderness was observed along the L4-L5 and L5-S1 discs.  An X-ray taken at that time did not reveal any abnormalities in the soft tissue structures, and the vertebrae and intervertebral disc spaces were preserved.  

While there were no further in-service complaints, a VA examination in March 2009 (only two weeks after he left active duty) referencing ongoing low back symptomatology.  There, in addition to the August 2008 complaints, Veteran recalled an episode of back pain in 2005, which is not noted in the service treatment records.  He also reported current episodic back pain with radiating pain in to the posterior buttock and lateral aspect of the right lower extremity.  Of note, while an X-ray the lumbar spine indicated satisfactory alignment with well maintained disc spaces, there was also evidence of mild degenerative facet changes extending from L3 to S1.  

When considering this evidence, the VA examiner diagnosed the Veteran with "developmental lumbarization" with subsequent mild degenerative changes at the lumbosacral junction.  The Board is able to infer from the VA examiner's comments that developmental lumbarization is a congenital disease, and would emphasize that defects and diseases that are congenital in nature are not disorders for which service connection may be granted.  See 38 C.F.R. § 3.303(c).  The Veteran's developmental lumbarization, to the extent it is even a disability as opposed to an anomaly, is not a condition for which service connection  may be awarded.

However, as noted, the Veteran was also diagnosed as having "mild degenerative changes at the lumbosacral junction".  Such is clearly a disability for VA purposes.  The degenerative changes were also identified within a year of his service discharge.  Absent affirmative evidence to the contrary, VA regulations direct that these degenerative changes are presumed to have their onset during the Veteran's active duty 38 C.F.R. §§ 3.307 and 3.309(a).  

The Board does not find affirmative evidence to rebut the presumption.  In so finding, recognition is given to the examiner's determination the degenerative changes were "subsequent" to the developmental lumbarization, and that there was no worsening beyond natural progression.  No rationale was provided with this opinion.  Indeed, it not even apparent that the examiner was stating that the degenerative changes were a natural evolution/progression of the lumbarization.  Making that level of interpretation would amount to complete conjecture.  

Therefore, resolving all doubt in his favor, the Board finds that the Veteran's mild degenerative changes at the lumbosacral junction shall be presumed to have had their onset during his active service.  Service connection for this disorder is warranted.  


ORDER

Service connection for degenerative changes at the lumbosacral junction is granted.  


REMAND

With regard to the remaining claims on appeal, additional development is required before they may be adjudicated.  

First, a review of the Veteran's Virtual VA file indicates that he was issued a rating decision in June 2011 that denied an application to reopen a previously denied claim for service connection for hypertension.  However, in a March 2012 letter, he sent a letter stating that his service-connected psychiatric disorder has caused his high blood pressure.

While a notice of disagreement must indicate the Veteran's desire to contest the adverse decision, a "special wording is not required." 38 C.F.R. § 20.201 (2011).  Here, the March 2012 letter can be reasonably construed as a disagreement with the June 2011 determination and the Veteran's desire for appellate review.  

Having noted the Veteran's disagreement with the June 2011 decision, he is now entitled to a statement of the case (SOC) addressing the issue addressed therein.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board also notices in the June 2011 decision that the RO considered VA outpatient treatment records from the VA Medical Center in Biloxi, Mississippi from March 2009 to January 2011.  However, these VA treatment records are not in the claims file nor are they part of the Virtual VA file.  There is also no indication that the RO reviewed these records in contemplation with the issues currently under appellate review.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore AMC should associate these records with the claims file, along with any additional outstanding VA records.

Finally, the Board observes that the Veteran last underwent an examination of his inguinal hernia and scar in March 2009.  He alludes to a worsening of his symptoms since that time.  In order to prevent the possibility of prejudice in this claim, he should be provided with a new VA examination.  


(CONTINUED NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Acquire all treatment records from the VA Medical Center in Biloxi, Mississippi, as well as all other non-VA treatment records that were reviewed as part of the May and June 2011 RO decisions, and associate these records into the claims file or the Veteran's Virtual VA folder.

If the Veteran has received any additional private treatment for any of the disorders on appeal, and the records of such treatment have not been associated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

2.  Schedule the Veteran for new VA examination to determine the current nature and severity of the service-connected residuals following a repair of a right inguinal hernia, to include an incisional scar.  The claims folder must be made available to and reviewed by the examining physician. All indicated tests and studies should be accomplished and the findings then reported in detail.

As part of this examination, the examiner should specifically comment on the following:

a) The size of the hernia, if present, as well whether it is recurrent, readily reducible and required to be supported by a truss or belt.

b) The size, shape of the post-operative scar, to include whether there is underlying soft tissue damage or whether the scar is unstable (in that there is frequent loss of covering skin over the scar), painful, or causes any limitation of motion or other indirect sequalae.  

3.  After the above development has been completed, the must then readjudicate the Veteran's claims for an initial compensable rating for his residuals of an inguinal hernia repair to include an incisional scar. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

4.  Provide the Veteran and his representative a SOC on the issue of whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection hypertension, to include as secondary to a service-connected disability.  

The Veteran and his representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


